Citation Nr: 1107950	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-00 862	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the 
right hand, arm, and shoulder, including skin disability due to 
blood poisoning.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1959.  He also served in the Arkansas Army National Guard from 
August 1959 to September 1963.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the Veteran's claim for 
service connection for a skin disorder of the right hand, arm, 
and shoulder, including skin disability due to blood poisoning.  
In October 1999, jurisdiction over the Veteran's claims file was 
transferred from the North Little Rock RO to the RO in St. Louis, 
Missouri.  The Veteran perfected an appeal to the Board, and the 
Board remanded the matter in January 2005 for further 
notification, evidentiary development, and adjudication.  The 
Appeals Management Center (AMC) thereafter re-adjudicated the 
claim and issued a supplemental statement of the case (SSOC) in 
July 2007.  The Board denied the Veteran's claim in a November 
2007 decision.

In December 2008, VA's General Counsel filed a motion with the 
United States Court of Appeals for Veterans Claims (Court) to 
vacate the Board's decision and remand the case.  The Court 
granted the motion in January 2009.  The basis for the motion was 
that the Board had failed to direct the agency of original 
jurisdiction to complete development of the Veteran's claim, 
including particularly the obtaining of records from the 
Veteran's ongoing treatment at a VA medical facility.  The Board 
subsequently remanded the case in July 2009 for further 
evidentiary development and adjudication.  The Board instructed 
the agency of original jurisdiction (AOJ) to obtain records of 
the Veteran's ongoing treatment by VA providers, provide the 
Veteran with a VA examination, and then re-adjudicate the claim.  
The AOJ obtained the identified records and scheduled the Veteran 
for VA examination, which was conducted in December 2009 and 
again in September 2010.  The Veteran was then provided a 
supplemental statement of the case (SSOC) in December 2010, in 
which the AOJ again denied the Veteran's service connection 
claim.  Thus, there has been compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

(The decision below addresses the Veteran's claim of service 
connection for a skin disorder of the right hand, arm, and 
shoulder.  The remaining issue is addressed in the remand that 
follows the decision.)


FINDING OF FACT

Any skin disorder of the right hand, arm, or shoulder is not 
related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have a skin disorder of the right hand, arm, 
or shoulder that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim on 
appeal has been accomplished.  

In this respect, through a May 2001 notice letter, the Veteran 
received notice of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the Veteran 
has been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that May 2001 and November 2005 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letters.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board 
does not now have such issues before it.  Consequently, a remand 
for additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the skin claim on appeal.  To that end, the Board 
notes initially that review of the Veteran's claims file reflects 
that a response to the RO's request for records stated that the 
Veteran's service treatment records were "fire-related."  In 
other words, they were very likely involved in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, Missouri, 
and are therefore largely unavailable.  The Veteran underwent VA 
examination in January 2003, December 2009, and September 2010; 
reports of those examinations are of record.  In that connection, 
the Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate as they are 
predicated on consideration of all of the pertinent evidence of 
record, to include the statements of the Veteran and his 
representative, and document that the examiner conducted full 
physical examination of the Veteran.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  The Veteran has 
further been given the opportunity to submit evidence, and he and 
his representative have provided written argument in support of 
his claim.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the claim that need to be obtained.  Under 
these circumstances, the Board finds that VA has complied with 
all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a skin disorder of 
the right hand, arm, and shoulder, including skin disability due 
to blood poisoning.  He claims that he underwent surgery on his 
right hand while in service and was hospitalized for a month 
thereafter due to infection and blood poisoning.  He contends 
that he has had problems with the skin on his right hand, arm, 
and shoulder since that time.  Thus, the Veteran contends that 
service connection for a skin disability is warranted.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Board notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law does 
not establish a heightened benefit-of-the-doubt standard, only a 
heightened duty of the Board to consider applicability of the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005). 

As noted above, the Veteran's service treatment records are 
largely unavailable for the Board's review.  Relevant medical 
evidence of record consists of treatment records from VA and 
private treatment providers, as well as VA examinations conducted 
in January 2003, December 2009, and September 2010.  Review of 
the Veteran's available service treatment records, comprising May 
1962 reports of medical history and examination conducted during 
the Veteran's time in the Army National Guard, reflects that his 
skin was noted to be normal at the May 1962 medical examination.  
Similarly, he responded "No" when asked if he experienced 
boils.  On his May 1962 medical history report, a history of a 
1957 surgery on the Veteran's right hand was noted, although no 
residual problems were observed, and the Veteran was found to be 
"normal in all respects" at that time.  Additionally, morning 
reports obtained by VA reflect that the Veteran was hospitalized 
in February and March 1958, although the documents do not record 
the reason he was receiving treatment.   

Post-service treatment records document that the Veteran has been 
seen on multiple occasions for various skin complaints since 
service.  The earliest treatment records in the claims file 
document that he was seen in February 1986 for an allergic 
reaction to medication that caused redness to his face and body.  
The Veteran was again seen in June 1998 for what was described as 
"right-sided numbness associated with hypertensive crisis" and 
has been treated on multiple occasions for complaints of numbness 
in his hands and fingers, which has been diagnosed as bilateral 
cubital tunnel syndrome.  Records from the Veterans Health Care 
System of the Ozarks reflect that the Veteran was found to have 
multiple excoriations on his elbows and forearms in May 2002, 
although at that time he reported that they were due to getting 
snagged on rosebushes while gardening.  He was seen in November 
2007 for lesions on the back of his neck, and testing at that 
time was positive for MRSA.  This lesion was noted in March 2008 
to have resolved.  Again in August and October 2008, he was 
treated for a boil on his left arm, which was found to be 
positive for MRSA.  However, multiple yearly physical reports at 
the VA facility, including in June 2001 and April 2009, document 
that no skin rashes or lesions were noted, nor did the Veteran 
complain of problems with his skin at any of those visits.  

Further, VA examinations were conducted in January 2003 and 
December 2009.  Report of the January 2003 examination reflects 
that the VA examiner reviewed the Veteran's medical history as 
well as his complaints.  He noted that the Veteran reported 
experiencing numbness, tingling, and chronic ulceration of his 
right hand, arm, and shoulder, as well as having his hands crack 
and bleed.  Physical examination revealed surgical scars on the 
Veteran's right fingers.  The examiner also noted small 
ulcerations on the Veteran's right hand and left forearm, which 
the Veteran reported resulted from a fall.  The examiner 
diagnosed the Veteran with numbness and tingling related to 
either diabetes mellitus or ulnar nerve entrapment.  There were 
abrasions of the right hand that appeared to have been the result 
of a recent fall.  As to the Veteran's skin complaints, the 
examiner made no diagnosis other than the observed surgical scars 
and opined that there was no pathology at that time relating the 
Veteran's complained-of symptoms with the "remote blood 
poisoning" he claimed to have experienced following his in-
service surgery.  

The Veteran was again provided VA examination in December 2009.  
At that time, he again reported having undergone surgery on his 
right hand in service and having experienced problems with the 
skin on his right hand, arm, and shoulder since that time.  
Specifically, the Veteran complained that his right hand would 
"always break out," which he treated with over-the-counter 
ointment.  He denied experiencing any systemic symptoms.  
Physical examination revealed no scarring of the right hand, arm, 
or shoulder, except for surgical scars on his right hand.  The 
examiner acknowledged the Veteran's history of MRSA in 2007 and 
2008 and diagnosed him with a recurrent skin infection but stated 
that he was unable to offer an etiological opinion on the 
disability without resorting to speculation.  He recommended that 
a specialist be consulted; thereafter, the AOJ obtained an 
additional examination conducted by an infectious disease 
specialist in September 2010.  The specialist reviewed the 
Veteran's claims file and acknowledged his report of an in-
service right hand surgery, as well as his complaints of 
experiencing blood poisoning following the surgery and 
"intermittent" blood poisoning since that time.  On physical 
examination, no scarring, disfigurement, abrasions, abscesses, 
rashes, or lesions were noted.  The examiner further found no 
evidence of any recent or past abscesses on the Veteran's right 
hand, arm, or neck.  The examiner diagnosed the Veteran with a 
history of postoperative wound infection in the right hand but 
found no indication of abscesses since that time.  He thus 
concluded that it is not at least as likely as not that any skin 
disorder of which the Veteran complains is related to his time in 
service, including his in-service surgery.  

The Veteran has also submitted multiple written statements to VA 
in support of his service connection claim.  To that end, the 
Veteran has stated on multiple occasions that he underwent 
surgery on his right hand while on active duty and has 
experienced problems with his skin since the in-service surgery.  
Records of his ongoing medical treatment document that he has 
made similar reports to multiple treatment providers.  In 
addition, the Veteran and his wife have submitted multiple 
written statements in which they contend that the Veteran has 
experienced cracking and bleeding of his right hand, as well as 
skin problems with his right arm and shoulder since the in-
service surgery.

Upon review of the evidence of record, the Board finds that there 
is no evidence medically relating any current skin disability to 
military service.  The Board notes in particular that the 
Veteran's 1957 surgery and subsequent infection and 
hospitalization, on which he blames his current skin disability, 
is noted in his service treatment records, but further 
examination revealed no residuals of any in-service skin problems 
or ongoing disability.  In fact, the Veteran's May 1962 report of 
medical examination found no problems with his skin, and he was 
noted specifically to be "normal in all respects" following the 
in-service surgery.  That any in-service skin problems resolved 
without residuals is further supported by the fact that the 
Veteran did not seek treatment for any problems with his skin 
until more than 20 years after his separation from service-at a 
February 1986 treatment visit at which his skin redness was 
attributed to an allergic reaction to medication.  In addition, 
the Board looks to the statements by the VA examiners in January 
2003 and September 2010, in which they opine that any current 
skin disability is unrelated to any incident in service.  

Absent a medical opinion relating any current skin disability to 
military service, the Veteran's claim for service connection for 
a skin disorder of the right hand, arm, or shoulder must be 
denied.  As noted above, the Board acknowledges that the Veteran 
has reported that he first experienced problems with his skin 
during service.  The Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand knowledge 
(i.e., experiencing symptoms either in service or after service).  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any such symptoms experienced in service 
were a result of or worsened by any incident in service or were 
of a chronic nature to which a specific current disability can be 
attributed.  Indeed, competent medical authority has specifically 
indicated that current diagnosis of a recurrent skin infection is 
not related to symptoms the Veteran had in service.  This medical 
opinion is uncontradicted in the record.

The Board concedes that the Veteran's treatment records confirm a 
current skin disability, but concludes that there is no competent 
medical evidence relating that disorder to service.  Even 
accepting the Veteran's complaints of in-service skin problems 
following his surgery, the Board notes that no complaints or 
findings of chronic skin disability were noted at any later 
point.  To the contrary, he was noted at his May 1962 medical 
examination to make no complaints or have no abnormalities of the 
skin; he was found to be "normal in all respects" at that time 
specifically in reference to his in-service surgery.  Records of 
the Veteran's post-service treatment further reflect that he did 
not seek treatment for or reference any skin problems for more 
than 20 years following his separation from service.  Further, 
even considering the Veteran's contentions of having experienced 
skin problems since service, the VA examiner concluded that any 
in-service problem resolved without residuals and was unrelated 
to any current skin disability.  This evidence leads to the 
conclusion that the Veteran's statements regarding continued 
problems since service are not credible.  

The Board concedes that the Veteran currently carries a diagnosis 
of recurrent skin infection.  However, the Board finds compelling 
the fact that, aside from repeating the Veteran's own assertions 
that he first experienced skin problems in service following 
surgery on his right hand, none of the Veteran's multiple private 
and VA treatment providers and examiners has provided an opinion 
that any current diagnosis is related in any way to military 
service.  The January 2003 and September 2010 VA examiners 
specifically found that the Veteran's complaints of ongoing skin 
problems of the right hand, arm, and shoulder were not due to any 
in-service event, including particularly his right hand surgery 
and subsequent blood poisoning.  In so finding, the examiners 
clearly considered the Veteran's report of skin problems that 
began in service and continued to the present; however, based on 
a full review of the medical evidence and physical examination, 
the examiners still concluded that any current disability was not 
related to service.  Thus, in this case, when weighing the 
evidence of record, the Board finds compelling the lack of any 
medical evidence linking a current skin disability to service or 
event coincident therewith.  The Board is persuaded by the 
January 2003 and September 2010 VA examiners' opinions, which are 
not contradicted by any other competent medical evidence and 
reflect evaluation of both physical examination of the Veteran 
and the entire record.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the Veteran is simply 
not competent to provide a probative opinion on a medical matter, 
such as an etiological relationship between any current 
disability and military service.  See Bostain, 11 Vet. App. at 
127.

Based on a review of the foregoing evidence and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for a skin disorder of the right hand, arm, or shoulder.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a skin disorder of the 
right hand, arm, or shoulder, including skin disability due to 
blood poisoning, is denied.


REMAND

With regard to the issue of entitlement to service connection for 
diabetes mellitus, the Board notes that VA's claim tracking 
system shows that the RO informed the Veteran in April 2009 that 
it had denied the claim of service connection.  In an August 2009 
statement that has been included in the claims file, the Veteran 
expressed disagreement with the denial of service connection for 
diabetes.  The Board finds that the August 2009 statement 
represents a timely notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2010).  However, the RO has not issued a statement of 
the case on the issue, and as a result no appeal has been 
perfected.  While the RO may be in the process of preparing a 
statement of the case, the United States Court of Appeals for 
Veterans Claims has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to remand 
the issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the issue of entitlement to service 
connection for diabetes mellitus is REMANDED for the following 
action:

The Veteran and his representative should 
be sent a statement of the case on the 
issue of entitlement to service connection 
for diabetes mellitus.  If, and only if, 
the Veteran perfects an appeal by 
submitting a timely substantive appeal, the 
claim should be returned to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


